DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the communications dated 08/08/2022.
	Claims 1-13, and 21-27 are pending in this application.
	
Applicant made a provisional election without traverse to prosecute the 
invention of Group I, claims 1-13, and new claims 21-27, is acknowledged.
	Claims 14-20 have been withdrawn and cancelled from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected group there being no allowable generic or linking claim. 
	Applicant has the right to file a divisional application covering the subject matter of the non-elected claims.

Acknowledges

2. 	Receipt is acknowledged of the following items from the Applicant.
	Information Disclosure Statement (IDS) filed on 01/08/2021.  The references cited on the PTOL 1449 form have been considered.
Applicant is requested to cite any relevant prior art if being aware on form PTO-1449 in accordance with the guidelines set for in M.P.E.P. 609.


Specification

3.	The specification has been checked to the extent necessary to determine the presence of possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.	Claims 1, 3-10, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2019/0043959)
	Regarding claim 1, Lee discloses a semiconductor device, comprising: 
	a gate 122 (see fig. 10) disposed over a substrate 110); 
	a source/drain 114 disposed in the substrate; 
	a conductive contact 140L/142 disposed over the source/drain; 
	an air spacer 134 disposed between the gate 122 and the conductive contact 142; 
	a first component 126 disposed over the gate; and 
	a second component 162 disposed over the air spacer, the second component 162 being different from the first component 126 (see paras. 0033, 0055).

	Regarding claim 3, Lee discloses the semiconductor device of claim 1, further comprising: 
	a first dielectric spacer 124 disposed between the gate 122 and the air spacer 134; and 
	a second dielectric spacer 132 disposed between the conductive contact 140L/142 and the air spacer 134.  See fig. 10.

  	Regarding claim 4, Lee discloses the semiconductor device of claim 3, wherein: the first dielectric spacer 124 contains a dielectric material having a dielectric constant less than a dielectric constant of about 3.9 (see para. 0032); and 
	the second dielectric spacer 132 contains silicon nitride (see para. 0035).  		

	Regarding claim 5, Lee discloses the semiconductor device of claim 3, wherein the second component 162 is disposed over the first dielectric spacer 124 and over the second dielectric spacer 132.  See fig. 10.

	Regarding claim 6, Lee disclsoes the semiconductor device of claim 5, wherein the second component 162 is disposed partially over the conductive contact 142.  See fig. 10.

	Regarding claim 7, Lee discloses the semiconductor device of claim 1, wherein the second component 162 has a slanted sidewall (adjacent to sidewalls of via/via contact 140U).  See fig. 10.

	Regarding claim 8, Lee discloses the semiconductor device of claim 1, further comprising: a conductive via 140U disposed over the conductive contact 140L, wherein the conductive via 140U is in direct contact with an upper surface and a side surface of the second component 162.  See fig. 10.

	Regarding claim 9, Lee dissloses the semiconductor device of claim 8, further comprising: an interlayer dielectric (ILD) 164 disposed over the first component and the second component, wherein: the conductive via 140U extends vertically through the ILD 164; and the conductive via 140U is separated from the first component 126 by the ILD 164.  See fig. 10.

	Regarding claim 10, Lee discloses a semiconductor device, comprising: 
	a gate 122 (see fig. 10) disposed over a substrate 110; 
	a source/drain 114 disposed in the substrate; 
	a source/drain contact 140L disposed over the source/drain; 
	an air spacer 134 disposed between the gate and the source/drain contact; 
	an etching-stop component 162 disposed over the air spacer 134; and 
	a via 140U disposed over the source/drain contact 140L, wherein: 
	an upper segment 146U and/or 142U&146U of the via 140U has a bottom surface that is disposed on an upper surface of the etching-stop component 162 (the via 140U is mostly disposed on, or above the via 140U, and so is the bottom surface of the upper segment); and 
	a lower segment 144U and/or 142U of the via 140U has a bottom surface that is disposed on an upper surface of the source/drain contact 140L and a side surface that is disposed on a side surface of the etching-stop component 162. 
  
	Regarding claim 12, Lee disclsoes the semiconductor device of claim 10, further comprising an interlayer dielectric (ILD) 164 that is disposed over the etching-stop component 162, wherein a side surface of the upper segment of the via is disposed on a side surface of the ILD.  See fig. 10.

	Regarding claim 13, Lee discloses the semiconductor device of claim 10, further comprising: a first dielectric spacer 124 disposed between the air spacer 134 and the gate 122; and a second dielectric spacer 132 disposed between the air spacer and the source/drain contact, wherein the first dielectric spacer and the second dielectric spacer have different material compositions.  See fig. 10.


Claim Rejections - 35 U.S.C. § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 2, 11, and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2019/0043959) in view of .
	Regarding claim 2, Lee disclsoes the semiconductor device of claim 1, comprising all claimed limitations, as discussed above, and wherein the second component 162 contains a dielectric material.  See fig. 10, and para. 0055.

	Lee discloses the first component 126 being a gate cap and may include silicon nitride.  See para. 0033.  Lee fails to disclose the first component containing a metal oxide material.

	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to replace the silicon nitride gate cap of Lee by a gate cap containing a metal oxide material, since selecting a known material on the basis of its suitability for the intended use is just within the general skill of a worker in the art. In re Leshin, 125 USPQ 416.
MPEP § 2144.07 states that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol;  “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).  See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of aknown plastic to make a container of a type made of plastics prior to the invention washeld to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323(Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).  
Caterpillar Inc. v. Deere  & Co., 224 F.3d 1374, 56USPQ2d 1305 (Fed. Cir. 2000);  Al-Site Corp. v. VSI Int ’ l, Inc., 174 F.3d 1308, 1316, 50 USPQ2d 1161, 1165 (Fed. Cir. 1999);  Chiuminatta Concrete Concepts, Inc. v. Cardinal Indus. Inc., 145 F.3d 1303, 1309, 46 USPQ2d 1752, 1757 (Fed. Cir. 1998);  Lockheed Aircraft Corp. v. United States , 193 USPQ 449, 461 (Ct. Cl. 1977 );  Data Line Corp. v. Micro Technologies, Inc., 813 F.2d 1196, 1 USPQ2d 2052 (Fed. Cir. 1987).  In re Leshin, 125 USPQ 416.
	See also MPEP § 2183.  

	Regarding claim 11, Lee discloses the semiconductor device of claim 10, comprising all claimed limitations as discussed above.  
	Lee further discloses a silicon nitride cap layer 126 disposed over the gate 122, and wherein the etching-stop component is disposed between the cap layer 126 component and the via 140U.  See fig. 10.  

	Lee does not disclose the cap layer 126 comprising a metal oxide material.

	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to replace the silicon nitride gate cap of Lee by a gate cap containing a metal oxide material, since selecting a known material on the basis of its suitability for the intended use is just within the general skill of a worker in the art. In re Leshin, 125 USPQ 416.  See further the rejection of claim 2.

	Regarding claim 21, Lee discloses a semiconductor device, comprising: 
	a gate 122 (see fig. 10) formed over a substrate; 
	a gate spacer structure 124, 132, 134 formed over the substrate and on a side surface of the gate 122, wherein the gate spacer structure includes dielectric spacers 124, 132 and an air spacer 134 formed between the dielectric spacers; 
	a component 126 formed over the gate 122 but not directly over the air spacer 134; 
	an etching-stop layer (ESL) 162 formed directly over the air spacer; 
	a source/drain component 114 formed in the substrate; 
	a source/drain contact 140L formed over the source/drain component; and 
	a source/drain via 140U formed over the source/drain contact, wherein a portion of the source/drain via 140U is formed on a sidewall of the ESL 162.  

	Lee discloses the component 126 being a gate cap and may include silicon nitride.  See para. 0033.  
	Lee fails to teach that the component 126 is a metal oxide component.

	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to replace the silicon nitride gate cap of Lee by a gate cap containing a metal oxide material, since selecting a known material on the basis of its suitability for the intended use is just within the general skill of a worker in the art. In re Leshin, 125 USPQ 416.
MPEP § 2144.07 states that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol;  “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).  See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of aknown plastic to make a container of a type made of plastics prior to the invention washeld to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323(Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).  
Caterpillar Inc. v. Deere  & Co., 224 F.3d 1374, 56USPQ2d 1305 (Fed. Cir. 2000);  Al-Site Corp. v. VSI Int ’ l, Inc., 174 F.3d 1308, 1316, 50 USPQ2d 1161, 1165 (Fed. Cir. 1999);  Chiuminatta Concrete Concepts, Inc. v. Cardinal Indus. Inc., 145 F.3d 1303, 1309, 46 USPQ2d 1752, 1757 (Fed. Cir. 1998);  Lockheed Aircraft Corp. v. United States , 193 USPQ 449, 461 (Ct. Cl. 1977 );  Data Line Corp. v. Micro Technologies, Inc., 813 F.2d 1196, 1 USPQ2d 2052 (Fed. Cir. 1987).  In re Leshin, 125 USPQ 416.
	See also MPEP § 2183.  

	Regarding claim 22, Lee obviously discloses the metal oxdie comprising the claimed oxide materials herewith.  Note that this is just a matter of selecting a suitalble material for the gate cap, and it would involve only routine skills in the art.

	Regarding claim 23, Lee discloses the semiconductor device of claim 21, wherein at least one of the dielectric spacers 124 contains a high-k gate dielectric material.  See para. 0032.

	Regarding claim 24, Lee disclsoes the semiconductor device of claim 21, wherein a portion of the gate spacer structure is in direct contact with the source/drain contact.  See fig. 10.

	Regarding claim 25, Lee disclsoes the semiconductor device of claim 21, wherein an upper surface of the metal oxide component is formed below a portion of the ESL 162.  See fig. 10.

	Regarding claim 26, Lee disclsoes the semiconductor device of claim 21, wherein the sidewall of the ESL 162 on which the portion of the source/drain via is formed has a tapered profile in a cross-sectional view.  See fig. 10.

	Regarding claim 27, Lee discloses the semiconductor device of claim 21, wherein: an upper surface of the source/drain via 140U is more elevated than an upper surface of the ESL 162; and the upper surface of the ESL is in direct physical contact with the source/drain via.  See fig. 10.

Conclusion

8.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see M.P.E.P 710.02(b)).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.

/DAO H NGUYEN/Primary Examiner, Art Unit 2818                                                                                                                                                                                                        September 29, 2022